Citation Nr: 1037823	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral leg disability, 
to include degenerative arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to October 
1956.  

Effective June 1976, the Veteran is in receipt of a total 
disability evaluation based on individual unemployability.

In September 2008, the Board of Veterans' Appeals (Board) denied 
reopening of a claim for service connection for a left ankle 
disability; reopened claims for service connection for a low back 
disability and a bilateral leg disability, and remanded the 
reopened claims to the Department of Veterans Affairs (VA) 
Regional Office in Providence, Rhode Island (RO) for additional 
development.  

A July 2009 rating decision granted service connection for a low 
back disability and assigned a 20 percent rating effective June 
27, 1996; consequently, the issue of service connection for a low 
back disability has been granted and is not longer part of the 
Veteran's appeal.  As a thorough VA examination was conducted in 
January 2009, as directed in the remand, there has been 
substantial compliance with the September 2008 remand 
instructions.



FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a bilateral leg 
disability, to include degenerative arthritis of the knees; and 
he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has a bilateral 
leg disability due to service are non-credible, non-probative 
evidence.

3.  A January 2009 VA examination does not find a current lower 
extremity disability, including degenerative arthritis of the 
knees, due to service.

4.  The Veteran does not have a bilateral leg disability, 
including degenerative arthritis of the knees, that is causally 
related to service.



CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated by 
active duty; nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was 
not sent in this case until later in the claims process.  
However, VA may proceed with adjudication of a claim if errors in 
the timing or content of the notice are, as in this case, not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in March 2008 that informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Although the Veteran had provided VA 
with a non-VA medical opinion in April 2005 which facially linked 
his disorder to service, no additional private evidence was 
subsequently added to the claims files after the March 2008 
letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter, as well as in the March 2008 
letter, on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in January 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issue decided on appeal.  


The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  All general due process 
considerations have been complied with by VA, and the Veteran has 
had a meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.103 (2007).


Analysis of the Claim

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran seeks service connection for a bilateral leg 
disability, to include degenerative arthritis of the knees.  He 
has contended that the lower extremity injuries noted in service 
have resulted in current bilateral leg disability.  Because the  
preponderance of the evidence is against the claim, the appeal 
will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if 
the disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records reveal a notation in 
October 1954 that the Veteran hurt his left leg playing football; 
x-rays of the left fibula were reported to be normal.  He pulled 
a muscle in his right leg in April 1955, for which he received 
heat treatment.  It was reported in September 1955 that the 
Veteran needed heat treatment on his knee.  There were no lower 
extremity complaints on the Veteran's separation medical history 
report in June 1956, and his lower extremities were normal on 
physical examination in June 1956.  His lower extremities were 
also noted to be normal on examination in October 1956.  

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness; it is akin to a statement of diagnosis 
or treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

There were no complaints or findings involving the lower 
extremities on VA evaluations in March 1961, April 1962, and 
December 1973.  

The initial post-service notation of a lower extremity disability 
is a notation of degenerative joint disease of the knees in VA 
treatment records for April 1995.  Subsequent private medical 
statements dated in January 2004 and May 2005 also report 
degenerative arthritis of the knees.

According to an April 2005 statement from A. Feoktistov, M.D., 
who began seeing the Veteran in August 2002, the Veteran's 
multiple disabilities included significant degenerative arthritis 
of the knees.  Dr. Feoktistov diagnosed bilateral osteoarthritis 
of the knees.  While the physician so diagnosed the Veteran, he 
also observed that the Veteran had diffuse idiopathic skeletal 
hyperostosis, degenerative disease of the lumbar spine, shoulder 
impingement syndrome, migraines, Alzheimer dementia, chronic 
obstructive pulmonary disease, hypertension, macular 
degeneration, sleep apnea, congestive heart failure, and 
seizures.  While Dr. Feoktistov said that the Veteran's 
"...disability occurred as a result of service in the military, " 
he did not state which disorder was so incurred.  

A VA evaluation of the Veteran's claim, including a review of the 
claims files and his entire service treatment records, was 
conducted in January 2009.  The examiner reviewed the Veteran's 
pre-service history, including participation in sports.  He noted 
review of prior remand actions by the Board, and post-service 
medical evidence including back operations and the Veteran's post 
surgical subjective reports.  Germane to this claim, he also 
noted that the Veteran had two surgeries to correct knee symptoms 
and that the Veteran complained of low back pain with radiation 
and pain in his knees.  The Veteran's medical history included 
two operations on each knee.  

The VA physician recorded detailed findings as to the Veteran's 
left and right knee scarring, range of motion, and thigh 
circumference.  After doing so, the physician reported that there 
was no evidence that the Veteran's in-service injury "had 
anything to do" with bilateral knee osteoarthritis.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

The Board finds the January 2009 medical report against the claim 
more credible than the evidence in favor of the claim.  Although 
the Veteran's service medical records show lower extremity 
problems in service, there were no complaints or adverse findings 
involving the lower extremities on service separation evaluation 
in June 1956 or on evaluation in October 1956.  There were also 
no complaints or findings of a lower extremity disability on 
post-service VA evaluations from March 1961 through December 
1973, which is evidence against continuity of symptomatology 
following discharge from service.  

While Dr. Feoktistov concluded that the Veteran's "disability" 
is related to service, this conclusion is vague, as Dr. 
Feoktistov does not specifically relate the Veteran's bilateral 
knee arthritis to service - in view of the Veteran's other 
numerous disorders.  Moreover, Dr. Feoktistiv does not provide 
any rationale for his conclusion.  Conversely, the January 2009 
VA opinion is based on a review of the entire claims files and 
includes a discussion of the Veteran's medical history and the 
physical evidence.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).  Consequently, service connection for a 
bilateral leg disability, to include arthritis of the knees, is 
denied.

The Board has considered the Veteran's hearing testimony and the 
written statements on file in support of his service connection 
claim.  The Board finds that the Veteran's post-service 
statements asserting that his arthritis of the knees is due to 
service are not probative when viewed in conjunction with the 
medical evidence.   Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

To the extent that the Veteran alleges a continuity of symptoms 
since service, these recent statements are directly contradicted 
by his service discharge report and the post-service medical 
evaluations most contemporaneous to service.  These 
contemporaneous documents are afforded significant probative 
weight, since they were created at the time of service or at the 
time of medical treatment, as compared to statements given many 
years later.  As a result, this evidence is more probative.  
Therefore, continuity of symptomatology since service bilateral 
leg disability, to include arthritis of the knees, is not 
established and service connection cannot be granted.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral leg disability, to include 
arthritis of the knees, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


